Citation Nr: 1032325	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-34 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
ankles.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for the residuals of an 
injury to the right index finger.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from August 
1962 to February 1963.  The Veteran also served in the Army 
Reserves from February 1965 to August 1965, and he served in the 
National Guard from August 1965 to August 1969 and from July 1971 
to June 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, 
that in pertinent part, denied the claims currently on appeal.  


FINDINGS OF FACT

1.  The Veteran's arthritis of the ankles did not manifest 
during, or as a result of, active military service, to include 
any period of ACDUTRA or inactive duty for training (INACDUTRA).  

2.  The Veteran's bilateral hearing loss did not manifest during, 
or as a result of, active military service, to include any period 
of ACDUTRA or INACDUTRA.  

3.  The Veteran's tinnitus did not manifest during, or as a 
result of, active military service, to include any period of 
ACDUTRA or INACDUTRA.  

4.  The Veteran's right index finger complaints are not due to an 
in-service injury, to include any period of ACDUTRA or INACDUTRA.  




(CONTINUED ON NEXT PAGE)
	

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for arthritis of the ankles have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303.  

2.  The criteria for establishing entitlement to service 
connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385.  

3.  The criteria for establishing entitlement to service 
connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.  

4.  The criteria for establishing entitlement to service 
connection for the residuals of an injury to the right index 
finger have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

A letter sent to the Veteran in October 2007 addressed all notice 
elements listed under 3.159(b)(1) and was sent prior to the 
initial RO decision in this matter.  The letter informed him of 
what evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The letter 
also provided the Veteran with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned.  See Dingess/Hartman, 19 Vet. App. at 473.  Under these 
circumstances, the Board finds that the notification requirements 
have been satisfied as to both timing and content.  Adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained many of the Veteran's service treatment 
records.  While records from August 1962 to February 1963 could 
not be obtained, VA exhausted all available channels in an 
attempt to obtain these records, contacting the National 
Personnel Records Center (NPRC) and the Florida State Adjutant 
General.  Copies of the Veteran's private medical records have 
also been obtained and incorporated into the evidence of record 
along with his VA outpatient treatment records.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not yet been obtained, and the 
Veteran indicated in a July 2009 statement that he had no 
additional evidence in support of his claim.  

VA examinations with respect to the issues of service connection 
for hearing loss, tinnitus, and residuals of a right index finger 
injury were obtained in June 2010.  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations/opinions 
obtained in this case are more than adequate, as they are 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  It considers all of the 
pertinent evidence of record, to include the Veteran's service 
treatment records and the statements of the appellant, and 
provides a complete rationale for the opinion stated, relying on 
and citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).  

The Board recognizes that the Veteran was not afforded a VA 
examination regarding his claim of entitlement to service 
connection for arthritis of the ankles.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a veteran's 
claim for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service. 

In this case, no examination is necessary in order to adjudicate 
this claim because there is no evidence to satisfy the second or 
third McLendon criteria discussed above.  Specifically, there is 
no credible evidence of an in-service ankle injury and there is 
no evidence to suggest that the Veteran's current ankle 
disability is somehow related to military service.  Therefore, a 
medical examination would serve no useful purpose in this case, 
since the requirement of an in-service disease or injury to 
establish a service connection claim cannot be met upon 
additional examination.  The Veteran was not prejudiced by the 
lack of VA examination.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active military, 
naval, or air service includes any period of ACDUTRA during which 
the individual concerned was disabled or died from a disease or 
injury incurred in the line of duty.  38 U.S.C.A.  101(24); 
38 C.F.R. § 3.6(a).  ACDUTRA is full-time duty in the Armed 
Forces performed by Reserves for training purposes or by members 
of the National Guard of any state.  38 U.S.C.A.  101(22); 38 
C.F.R. § 3.6(c).  Disorders diagnosed after discharge will still 
be service connected if all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) evidence, generally medical, of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) 
(citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as hearing loss or arthritis, becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Recently, in Smith v. Shinseki, No. 08-1667 (U.S. Vet. App. Aug. 
17, 2010), the United States Court of Appeals for Veterans Claims 
(Court) held that for a claimant whose claim involves a period 
ACDUTRA can never be entitled to the presumption of service 
connection as per 38 U.S.C.A. §§ 101 and 1112-1137.  The Court 
emphasized that the presumption of service connection applies 
when there is no evidence a condition was incurred or aggravated 
by active service, in contrast to claims based on ACDUTRA status 
which require some evidence that the condition was incurred in or 
aggravated in the line of duty.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  

Arthritis of the Ankles

The Veteran contends that he is entitled to service connection 
for arthritis of the ankles.  Specifically, the Veteran contends 
that he suffers from arthritis of the ankles due to an injury 
sustained during annual training in 1964.  However, as outlined 
below, the preponderance of the evidence of record demonstrates 
that the Veteran's arthritis is not due to an in-service injury.  
As such, service connection is not warranted.  

The Veteran's service treatment records fail to demonstrate that 
the Veteran ever injured his ankles during service.  The only 
records mentioning the Veteran's ankles are April 1987 records 
noting that the Veteran was suffering from poison ivy or insect 
bites around the left ankle.  The Board recognizes that service 
treatment records from 1963 to 1964 could not be obtained.  
However, the available treatment records make no mention of any 
chronic residuals or current complaints.  During his July 1985 
examination, the Veteran reported having broken both of his legs 
in October 1967, but that this issue had resolved.  An earlier 
examination from March 1984 notes that the Veteran broke both of 
his legs while in high school rather than in 1967 and that he had 
no current complaints.  Therefore, there is no evidence of a 
chronic disability of the ankles during active military service.  

The first evidence of record relating to the ankles is from 2000.  
According to a July
2000 private treatment record, the Veteran had a history of gouty 
arthritis.  An August 2000 record notes that the Veteran suffered 
from gout of the left ankle with increased pain when walking.  
None of these records suggest any relationship to military 
service or a preexisting chronic injury.  The record also 
contains a number of records prior to 2000 relating to knee 
complaints.  However, none of these records reference ankle pain 
or a history of injury to the either ankle.  

The record also contains a September 2008 private treatment 
record noting that the Veteran was experiencing increased pain in 
his joints, including his wrists, knees and ankles.  X-rays were 
taken of the ankles in October 2008.  The right ankle exhibited 
osteoarthritic type changes without fracture noted.  The left 
ankle exhibited mild changes of osteoarthritis involving the 
ankle joint and severe degenerative type changes involving the 
dorsum of the mid-foot with prominent marginal osteophytes.  No 
fracture was seen in the left ankle either.  None of these 
records suggest a relationship to military service or that the 
Veteran had a prior injury to either ankle.  

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to service connection for arthritis of the 
ankles.  The Veteran's service treatment records fail to 
demonstrate that the Veteran injured either ankle or that he 
suffered from chronic symptomatology of an ankle disability 
during military service.  A February 1984 examination does note 
that the Veteran fractured both of his legs in high school.  
However, the Veteran denied any current complaints as a result of 
this.  The first post-service evidence of ankle complaints is 
from 2000, despite numerous examinations regarding the knees.  
When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage of 
a lengthy period of time in which the Veteran did not complain of 
the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for either 
ankle for more than 35 years after separation from service tends 
to establish that the Veteran did not suffer chronic 
symptomatology of an ankle condition since 1964.  Finally, the 
October 2008 X-rays revealed no history of a preexisting fracture 
and made no mention of a preexisting injury.  Therefore, there is 
no credible evidence to suggest that the Veteran has suffered 
from chronic symptomatology of an ankle disability since military 
service.  

The Board recognizes that the Veteran is competent to testify to 
injuring both of his feet in 1964 when he dismounted from a 2 and 
a half ton cargo truck.  The Veteran has also submitted lay 
statements from other service members regarding this event.  
However, there is no evidence to suggest that the Veteran 
suffered a chronic disability of the ankles as a result of this 
reported injury.  The Veteran's lower extremities and feet were 
found to be normal during his 1984 and 1985 examinations.  Also, 
while the Veteran reported breaking his legs in high school 
during his 1984 examination, he made no mention of a previous in-
service ankle injury during this examination and he reported 
having no current complaints.  Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value than 
history as reported by the claimant).  The first evidence of 
record of an ankle condition is a finding of gout from 2000.  
This is approximately 36 years after the Veteran's reported 
injury.  The statements regarding a 1964 injury do not 
demonstrate entitlement to service connection, since the 
preponderance of the evidence demonstrates that the Veteran did 
not suffer from chronic symptomatology of an ankle disability 
following this reported injury.   Put another way, in light of 
the above evidence, the Board does not find the Veteran to be a 
credible historian.

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for arthritis of the ankles must be denied.  

Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection 
for bilateral hearing loss.  Specifically, the Veteran contends 
that he suffered hearing loss as a result of noise exposure 
during his work as an automobile mechanic during his period of 
ACDUTRA in 1963.  However, as outlined below, the preponderance 
of the evidence of record demonstrates that the Veteran's hearing 
loss did not manifest as a result of in-service noise exposure.  
As such, service connection is not warranted.  

The Veteran's DD-214 confirms that the Veteran attended the 
Automobile Repair school during ACDUTRA, receiving a certificate 
of completion dated February 1963.  However, exposure to noise is 
not in and of itself sufficient to demonstrate entitlement to 
service connection.  There must also be evidence of decreased 
hearing as a result of this noise exposure.  However, there is no 
evidence of a chronic hearing loss disability at any time during 
the Veteran's military service.  

According to a March 1984 audiological evaluation, pure tone 
thresholds, in decibels (dB), were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
25
LEFT
5
5
10
20
25

For VA purposes, hearing impairment is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 CFR § 3.385 (2009).  Therefore, the evidence 
demonstrates that the Veteran was not suffering from a hearing 
loss disability, for VA rating purposes, as of March 1984.  The 
Veteran also indicated in a February 1984 report of medical 
history associated with this examination that he did not then, 
nor had he ever, suffered from hearing loss.  

Another audiological evaluation was undertaken in July 1985, and 
pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
25
LEFT
5
10
15
10
20

Therefore, the Veteran's hearing loss was normal for VA rating 
purposes as of July 1985 as well.  See id.  The Veteran again 
denied having, or ever having had, suffered from hearing loss in 
his report of medical history associated with this examination.  
The record also contains reports of medical history from May 1975 
and April 1979 in which the Veteran denied suffering from hearing 
loss.  Therefore, there is no evidence of hearing loss during the 
Veteran's military service.  

The first evidence of record suggesting that the Veteran suffered 
from hearing loss is the Veteran's September 2007 claim.  
According to the Veteran, he was exposed to all types of acoustic 
trauma from trucks, tanks, tracks and other types of heavy 
equipment during his service as a mechanic.  The Veteran also 
indicated in his April 2008 notice of disagreement that he was 
exposed to acoustic trauma because his unit was exposed to 
artillery noise as well.  Therefore, the first post-service 
evidence of hearing loss is approximately 22 years after the 
Veteran's separation from active duty.  The presumption of in-
service incurrence is not applicable, since there is no evidence 
of hearing loss within one year of separation from a period of 
active service.  See 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Veteran was afforded a VA audiometric examination in June 
2009.  The Veteran reported difficulty with hearing and 
understanding conversations that began during his active military 
service.  The Veteran reported a history of in-service noise 
exposure due to his work as a mechanic and exposure to weapons 
fire.  However, he also reported occupational noise exposure 
after service while working in telephone line construction.  The 
Veteran denied wearing hearing protection during this employment.  
Upon audiometric evaluation, pure tone thresholds, in dB, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
55
70
70
LEFT
30
30
35
45
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.  The 
examiner diagnosed the Veteran with mild to moderately severe 
sensorineural hearing loss in the right ear and mild to severe 
sensorineural hearing loss in the left ear.  The examiner opined 
that it was less likely as not that the Veteran's hearing loss 
was caused by or a result of in-service acoustic trauma because 
the service treatment records revealed normal hearing for VA 
rating purposes as late as 1985.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for bilateral 
hearing loss.  The Veteran's service treatment records 
demonstrate that the Veteran's hearing was normal for VA rating 
purposes in 1985.  Furthermore, the Veteran denied ever suffering 
from hearing loss at this time.  The first post-service 
complaints of hearing loss of record is the Veteran's September 
2007 claim - which is approximately 22 years after separation 
from active duty.  Finally, the June 2009 VA examiner opined that 
it was less likely than not that the Veteran's hearing loss 
manifested as a result of military service.  As such, service 
connection is not warranted.  

The Board recognizes that the Veteran testifies to suffering from 
hearing loss during his military service during his June 2009 VA 
examination.  Lay assertions may serve to support a claim for 
service connection when they relate to the occurrence of events 
that are observable as a lay person or the presence of a 
disability or symptoms of a disability that are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support the 
existence of a disability even when not corroborated by 
contemporaneous medical evidence).  However, the Board does not 
find this testimony to be credible.  Audiometric evaluations 
revealed normal hearing for VA rating purposes in February 1984 
and July 1985, and the Veteran specifically denied having ever 
suffered from hearing loss in reports of medical history 
associated with these examinations.  The audiometric testing and 
the Veteran's report of symptomatology made at the time of 
military service are more reliable/credible than recollections 
made several decades later.  See Curry.

Furthermore, while the Veteran believes that his current hearing 
loss is due to in-service acoustic trauma, he is not competent to 
offer a medical opinion linking his current hearing loss to in-
service acoustic trauma.  See Routen, 10 Vet. App. at 186; see 
also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis of 
a specific disability and a determination of the origins of a 
specific disorder)).  Therefore, the Veteran's testimony does not 
demonstrate entitlement to service connection for bilateral 
hearing loss.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for bilateral hearing loss must be denied.  

Tinnitus

The Veteran contends that he is entitled to service connection 
for tinnitus.  Specifically, the Veteran has alleged that he has 
suffered from tinnitus since training as an automotive mechanic 
around 1963.  However, as outlined below, the preponderance of 
the evidence demonstrates that the Veteran's tinnitus did not 
manifest during, or as a result of, active military service.  

The Veteran's service treatment records are silent regarding 
complaints of, or treatment for, tinnitus.  The Veteran also 
denied having, or ever having had, ear trouble during May 1975, 
April 1979, February 1984 and July 1985 examinations.  Therefore, 
there is no evidence of tinnitus during active military service.  

The first post-service evidence of tinnitus is the Veteran's 
September 2007 claim.  The Veteran reported that he was exposed 
to all kinds of acoustic trauma while working as a mechanic.  The 
Veteran was afforded a VA audiometric examination in June 2009.  
The Veteran reported that his tinnitus first began with a gradual 
onset while he was attending automotive mechanic school during 
military service.  The record demonstrates that the Veteran 
completed his Automobile Repair course in February 1963.  The VA 
examiner opined that it was less likely as not that the Veteran's 
tinnitus was caused by or a result of in-service acoustic trauma.  
The examiner noted that there was no complaint or diagnosis of 
tinnitus during military service.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for tinnitus.  The 
Veteran's service treatment records are silent regarding 
complaints of this condition, and the Veteran specifically denied 
a history of ear trouble upon examination in 1984 and 1985.  
Furthermore, the evidence suggests that the Veteran has not 
suffered from chronic symptomatology of tinnitus since military 
service, since the first evidence of tinnitus is the Veteran's 
September 2007 claim, which is more than 40 years after the 
Veteran's reported onset.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
Finally, the June 2009 VA examiner was of the opinion that the 
Veteran's tinnitus was less likely than not secondary to military 
service.  As such, service connection is not warranted.  

The Board recognizes that the Veteran has testified to chronic 
symptoms of tinnitus since his ACDUTRA of 1963, and that as a 
layperson, the Veteran is competent to offer this testimony.  See 
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support the existence of a 
disability even when not corroborated by contemporaneous medical 
evidence).  However, the Board does not find this testimony to be 
credible.  While the Veteran indicated that his tinnitus began 
during an Automotive Repair course in 1963 during his June 2009 
VA examination, the Veteran specifically denied having, or ever 
having had, ear trouble during examinations in 1984 and 1985.  
The Veteran also made no mention of tinnitus during these 
examinations, despite his current claim that he had already 
suffered from tinnitus for approximately 20 years at the time of 
these examinations.  Furthermore, the Veteran's claim was filed 
in September 2007, which is more than 40 years after the reported 
onset of tinnitus.  Having considered all of this evidence, the 
Board does not find the Veteran's testimony regarding tinnitus 
since 1963 to be credible.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for tinnitus must be denied.

Residuals of an Injury to the Right Index Finger

The Veteran contends that he is entitled to service connection 
for the residuals of an injury to the right index finger.  
Specifically, the Veteran contends that he suffered a laceration 
of the right index finger during military service and that he now 
suffers from residual numbness.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran did not suffer a right index finger injury during his 
active military service.  As such, service connection is not 
warranted.  

The Veteran's service treatment records do not reflect that the 
Veteran injured his right index finger during military service.  
According to a May 1984 treatment record, the Veteran suffered an 
approximately 1 centimeter (cm) laceration of the left index 
finger when opening a can of peaches.  A number of other records 
from May 1984 reference the Veteran's lacerated left index 
finger.  However, none of the service treatment records indicate 
that the Veteran suffered any injury of the right index finger.  
Also, according to the Veteran's July 1985 in-service 
examination, his upper extremities were normal and there was no 
report of a right index finger injury.  

The Veteran was afforded a VA examination of the hands in June 
2009.  The Veteran reported having numbness in the right index 
finger that he believed was related to an in-service laceration.  
The examiner noted that the Veteran's service treatment records 
only referenced the left index finger.  However, the Veteran 
claimed that it was his right index finger that was injured, 
despite the recorded evidence reflecting the contrary.  

Examination revealed no atrophy or fasciculation of the right 
hand versus the left hand.  There was an irregular scar measuring 
between 1 and a half and 2 cm.  Sensory examination revealed 
complete lack of sensation to light touch and two-point 
discrimination.  Examination of the left index finger also 
revealed a scar of approximately 1 cm in length.  The examiner 
diagnosed the Veteran with a well-healed laceration of the right 
index finger with a probable partial laceration of the flexor 
superficialis tendon.  The examiner opined that this injury was 
less likely than not service related.  The examiner noted that 
the Veteran's service treatment records clearly reflected an 
injury to the left index finger and that examination of the left 
index finger demonstrated scars consistent with the active duty 
injury.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for the residuals 
of a laceration to the right index finger.  The Veteran's service 
treatment records do not suggest that the Veteran ever suffered 
an injury to the right index finger.  Furthermore, the June 2009 
VA examiner opined that it was less likely than not that the 
Veteran's right index finger residuals were secondary to military 
service, since examination of the left index finger revealed 
scars consistent with the Veteran's in-service left index finger 
laceration.  Service connection for the residuals of an injury to 
the right index finger is not warranted.  (Parenthetically, the 
Board notes that service connection for a scar of the left finger 
has been granted.)

The Board recognizes that the Veteran indicated during his June 
2009 VA examination that the in-service injury was to the right 
index finger rather than to the left index finger.  As a 
layperson, the Veteran is competent to testify to this matter.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support the existence of a 
disability even when not corroborated by contemporaneous medical 
evidence).  However, the Board does not find this testimony to be 
credible.  The Veteran's service treatment records reference the 
Veteran's left index finger on multiple occasions with no mention 
of a right index finger injury.  Furthermore, examination 
revealed scarring of the left index finger consistent with the 
in-service injury.  As such, the evidence of record demonstrates 
it was the left index finger that was injured during military 
service.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for the residuals of a laceration of the right index 
finger must be denied.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for arthritis of the ankles is 
denied.  

Entitlement to service connection for bilateral hearing loss is 
denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for the residuals of a 
laceration of the right index finger is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


